Citation Nr: 0422839	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  04-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for a psychiatric disorder, to include 
a bipolar disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that declined to find that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  In June 
1999, the veteran's case was transferred to the VA RO in 
North Little Rock, Arkansas.  In March 2000, a RO hearing 
officer determined that new and material evidence was 
submitted and reopened the veteran's claim.  In September 
2002, the Board remanded the veteran's claim for service 
connection for a psychiatric disorder to the RO for further 
evidentiary development.  In March 2004, the veteran 
testified at a hearing at the RO before the undersigned.  

The veteran also appealed the propriety of the RO's January 
2003 decision to terminate his non-service-connected pension 
benefits, effective from June 2000.  However, at his recent 
hearing, the veteran said that after receiving non-service 
connected benefits, he married and failed to report his 
income.  He believed that was why his pension benefits were 
terminated and said, "I don't have a problem with that".  
The veteran stated "I feel like they were right in that 
sense" and "it's nothing that I think I want to protest".  
When asked if he wanted to withdraw his appeal of that issue 
at the time of the hearing, the veteran said "I think I 
will".  The Board construes the veteran's statements as a 
withdrawal of his appeal of the matter of the propriety of 
the termination of his non-service pension benefits.  As 
such, the Board will confine its consideration to the issue 
as set forth on the decision title page.  Additionally, at 
the hearing, the veteran's wife raised the matter of the 
veteran having brain seizures at night.  While it is not made 
entirely clear, it may be that the veteran seeks to raise a 
new claim for service connection for brain seizures and the 
matter is referred to the RO for further clarification and 
consideration.

Also in December 2003, the veteran appointed a new attorney 
to represent him in his claim on appeal.  However, at his 
hearing, the veteran's wife expressed concern about the 
attorney's failure to attend the hearing and requested 
information about their options.  The veteran and his wife 
were advised that he could appoint an accredited service 
organization or another attorney as his representative, or he 
could represent himself, in the claim on appeal.  There is no 
indication in the record that the veteran selected another 
representative.  As such, the Board believes all due process 
matters were addressed regarding the veteran's right to 
appoint another accredited representative in his case.  

In June 2004, the veteran, filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In July 2004, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDING OF FACT

The objective and competent medical evidence preponderates 
against a finding that the veteran has a diagnosed 
psychiatric disorder related to his period of active military 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include a bipolar disorder, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Factual Background

When examined for enlistment into service in February 1973, a 
psychiatric abnormality was not reported, and the veteran was 
found qualified for active service.  A February 1974 
discharge examination report reflects a history of drug use; 
at that time, the veteran was found qualified for discharge 
and to perform the duties of his rate at sea and on foreign 
service.  On an April 1974 report of medical history, the 
veteran checked yes to having frequent trouble sleeping but 
checked no to having depression or excessive worry, nervous 
trouble or any sort of memory loss.

According to a June 1974 Medical Board report, the veteran 
was hospitalized that month with a diagnosis of paranoid 
schizophrenia after he displayed recurrent periods of 
fearfulness and ideas of reference since January 1974.  It 
was noted that the veteran did not report similar emotional 
difficulties prior to enlistment.  The report reflects that, 
according to the veteran and his Health Record, in January 
1974, while serving aboard the USS HALEAKALI, he experienced 
feelings of other sailors talking about him and having 
secrets about him.  He used marijuana heavily at that time 
which apparently contributed to these ideas of reference.  In 
February 1974, the veteran was hospitalized with a diagnosis 
of paranoid state, treated and then transferred to another 
medical facility for drug rehabilitation treatment.  During 
that treatment he experienced recurrent paranoid feelings and 
went on unauthorized leave several times after which he 
turned himself in and was placed in the brig where he had a 
recurrence of his extreme fearfulness.  From the end of 
February until his recent hospitalization, it was noted that 
the veteran continued to regularly use marijuana.  When 
admitted to the hospital, the initial diagnosis was latent 
paranoid schizophrenia.   

The Medical Board report also reveals that the veteran's time 
in active service before his hospitalization was 
characterized by a generally adequate service record.  When 
examined at his current hospital admission, the veteran's 
physical and neurological examination was within normal 
limits.  Mental status examination revealed that the veteran 
was oriented.  His psychomotor activity was normal and his 
speech was spontaneous, but he was somewhat evasive in 
answering questions.  His thoughts were logical, coherent and 
goal-directed with no evidence of looseness of associations 
or blocking of ideation.  His mood was cheerful and he was 
relieved to be out of the brig and in the hospital.  His 
affect was cheerful and appropriate and he denied past 
suicidal ideation or intent.  He denied hallucinations but 
admitted to having multiple ideas of reference in the recent 
past.  Paranoid trends were mildly evident.  The veteran's 
memory was intact, his insight was good and judgment was 
adequate.  It was noted that the veteran was cheerful and 
admitted to recent ideas of reference and ill-formed 
delusions, but currently had no such ideas of reference.  

According to the Medical Board report, a past medical 
history, based on the veteran's available records and the 
history provided by the veteran, indicates that the veteran 
had multiple difficulties in high school and, at age 15, was 
in a residential treatment facility for one year because of 
these problems.  He admitted using marijuana since early 
adolescence and to experimenting with various other illegal 
drugs.  He reported no significant problems of past medical 
history.  

While hospitalized, the veteran was treated with individual 
and group psychotherapy and prescribed medication.  He 
interacted with patients and staff and had no recurrence of 
his previous paranoia.  

Upon evaluation and treatment, staff psychiatrists, who 
reviewed the available medical records and current findings, 
agreed that the veteran recovered from a transient psychotic 
condition, but showed long-standing evidence of an inherent 
pre-existing pathological disorder of such severity that it 
precluded his continuing in active service.  The veteran's 
diagnosis was revised to paranoid personality disorder, 
chronic and mild, manifested by a history of distrustfulness 
of others since adolescence and a history of multiple 
difficulties with authority figures.  The veteran's disorder 
was also manifested by a tendency to become overtly 
delusional under stress.  Preservice predisposition was 
described as severe and it was noted that the veteran's 
present condition existed prior to enlistment.  A second 
diagnosis was paranoid state, acute, moderate and in 
remission that did not exist prior to service.  In sum, the 
Medical Board found that the veteran suffered from an 
inherent, pre-existing personality disorder of such severity 
that it rendered him unsuitable for further military service.  
The veteran was recommended for discharge.

Post service, VA and non VA medical records and examination 
reports, dated from 1980 to 2003, are associated with the 
claims files.  The records reveal that VA hospitalized the 
veteran on multiple occasions for treatment of a variously 
diagnosed psychiatric disorder and substance abuse problems.  

VA hospitalized the veteran from August to December 1980 for 
treatment of a psychiatric disorder.  According to the 
hospital interim and discharge summary, the veteran was 
hospitalized in November 1974 due to drug dependency.  He 
left the hospital against medical advice.  He was again 
hospitalized in August 1977 for treatment of a gunshot wound 
to the abdomen and readmitted in December 1977 for abdominal 
wounds.  He was hospitalized from February to March 1979 with 
diagnoses of possible paranoid state in a paranoid 
personality, with alcoholism and drug use, by history.  The 
veteran was hospitalized in September 1979, diagnosed with 
schizoid personality and alcohol addiction, and returned to 
the hospital from October 1979 to August 1980 with the same 
diagnoses.  He was readmitted in August 1980 and, in December 
1980, the discharge diagnosis was schizoid personality 
(cannot rule out a schizophrenia). 

VA hospitalized the veteran from September to November 1981.  
According to the hospital summary, the veteran was last 
admitted in September 1981 when he requested admission to the 
Detoxification (Detox) Unit.  When discharged in November 
1981, the pertinent diagnoses were schizotypal personality 
disorder, alcoholism and drug use.

The veteran, who was 27 years old, underwent VA psychiatric 
examination in June 1983.  According to the examination 
report, the VA psychiatrist examined the veteran's medical 
records and noted the extent of his alcohol and drug use.  
The VA doctor observed that all the veteran's symptoms that 
could be identified in the claims file, including service 
medical records, were completely consistent with drug abuse, 
including the paranoid ideation and associated ideas of 
reference.  In the VA examiner's opinion, the veteran's ideas 
of reference and paranoid ideation were not a manifestation 
of schizophrenia, but were a manifestation of his prolonged 
and extensive alcohol abuse over the years.  The veteran 
admitted to drinking a case of beer a day when he drank 
heavily and to drinking a fifth of bourbon daily for two or 
three days each week during that time of heavy drinking.  The 
VA examiner commented that the veteran's multiple suicide 
attempts were also a manifestation of the veteran's alcohol 
abuse and mental deterioration as a consequence of such 
abuse.  The VA examiner noted that nowhere in the veteran's 
medical records could any information be located that 
indicated that the veteran ever had auditory hallucinations 
that were characteristic of schizophrenic disorder.  On 
examination, the veteran denied auditory hallucinations and 
complained of visual hallucinations that the examiner said 
were very characteristic of the type of organic mental 
disorders associated with prolonged and extensive alcohol 
abuse.  The VA examiner opined that the veteran appeared to 
be unable to organize himself mentally because of the alcohol 
damage to his brain over the years but, in no way did the 
veteran impress the VA examiner as being schizophrenic.  The 
psychiatric diagnoses included chronic alcohol abuse and 
dependence, mixed organic brain syndrome secondary to the 
alcohol abuse and dependence, continuous and severe cannabis 
abuse and mixed personality disorder with prominent 
dependence and passive aggressive features.  The VA examiner 
concluded that there was insufficient evidence to justify a 
continuation of a diagnosis of any type of schizophrenic 
disorder.

VA hospitalized the veteran in July 1987.  The medical record 
report indicates that the veteran was last hospitalized in 
January 1987 when he was diagnosed with borderline 
personality disorder.  While hospitalized, the veteran was 
treated with prescribed medication  and group therapy.  The 
assessment at that time was bipolar disorder.

In January 1989, the veteran underwent VA examination by a 
psychologist.  According to the examination report, the 
veteran reported taking psychotropic medications and said he 
received VA outpatient medical treatment.  The veteran 
reported difficulty in trusting people and said he felt as if 
he was on an emotional rollercoaster.  Upon clinical 
examaination, the VA psychologist diagnosed mixed personality 
disorder with features of paranoid and borderline personality 
disorders.

In July 1990, the veteran underwent VA psychiatric 
examination for competency purposes.  According to the 
examination report, the VA psychiatrist reviewed the 
veteran's medical records.  The veteran reported that after 
discharge he returned to Arkansas and began to feel more 
relaxed.  He worked with his father, a painting contractor, 
and his last full time employment was in approximately 1982.  
The veteran was married and divorced three times.  He drank 
up to one-half a case of beer daily and smoked marijuana 
irregularly.  He was some credits away from a degree at 
Southern Arkansas University, when he studied for more than 
two years.  Upon examination, the psychiatric diagnosis was 
personality disorder, not otherwise specified.

In April 1991, the veteran underwent VA examination by the 
psychologist who examined him in 1989.  According to the 
examination report, the veteran said that VA hospitalized him 
in the Detox Unit in March 1991.  He denied any recent 
blackouts or arrests for drinking under the influence, but 
described blackouts by history and approximately two arrests 
more than ten years ago.  He denied recent drug abuse.  Upon 
examination, the veteran's thought processes and associations 
were logical and tight, with no loosening of associations 
noted.  The veteran denied hallucinations and no delusions 
were noted during the examination.  The veteran was found 
competent for VA purposes.  The diagnoses were personality 
disorder, not otherwise specified and alcohol abuse.

In June 1992, the veteran underwent VA examination by the 
psychologist who examined him in 1989 and 1991.  According to 
the examination report, the veteran denied auditory or visual 
hallucinations.  He noticed he was withdrawing from people 
and had sleep difficulty.  On examination, the veteran's mood 
was euthymic and his affect was appropriate.  His thought 
processes and associations were logical and tight with no 
loosening of associations noted.  The diagnosis was 
personality disorder, not otherwise specified, improved.

VA hospitalized the veteran for detoxification in November 
1996.  At discharge, he was noted to have a history of 
bipolar disorder. 

VA hospitalized the veteran from March to May 1997.  
According to the discharge summary, the veteran had a past 
psychiatric history of bipolar disorder, schizophrenia, 
borderline personality, and cocaine and alcohol dependence.  
He had four psychiatric hospitalizations since 1994.  He 
denied cocaine use for the past two or three years but 
reported increase problems with ethanol.  He was compliant 
with his prescribed medications and denied mood swings or 
suicidal or homicidal ideations.  The veteran had two suicide 
attempts in the past, including one in which he stuck a coat 
hanger into his transverse colon ten or fifteen years 
earlier.  When examined at admission, the veteran was 
cooperative and oriented, with normal affect and mildly 
depressed mood.  His thoughts were logical and goal directed 
with no loosening of associations, suicidal ideation, 
homicidal ideation or auditory or visual hallucinations.  At 
discharge, the Axis I diagnoses were bipolar disorder and 
alcohol dependence. 

VA hospitalized the veteran from August to September 1998 for 
treatment of alcohol dependence.  According to the discharge 
summary, the veteran had previous psychiatric diagnoses of 
bipolar disorder, borderline personality, alcohol dependence 
and cocaine abuse.  It was noted that the veteran was treated 
approximately three times for bipolar disorder.  At discharge 
the principal diagnoses were bipolar disorder, alcohol 
dependence and cocaine abuse. 

VA outpatient medical records dated in September 1999 
indicate he was hospitalized as a drug study patient.  His 
Axis I diagnoses included bipolar disorder with mixed episode 
and cocaine and alcohol abuse.

In a February 2000 written statement, C.C., M.D., said that 
from October 1999 to January 2000 he treated the veteran who 
participated in a VA clinical trial.  In that capacity, Dr. 
C.C. reviewed VA records on the veteran's past diagnosis and 
treatment at the medical facility.  Based on the medical 
history in the veteran's records and the physician's 
examination findings, Dr. C.C. diagnosed bipolar disorder, 
most recent episode mixed, cocaine abuse and alcohol abuse, 
both in remission.  Dr. C.C. said he was unable to comment on 
whether the veteran's condition was related to service.

In an April 2000 psychological evaluation report, P.L.G., 
Ph.D., said that the veteran presented with a diagnosis of 
bipolar disorder that was treated with prescribed 
medications.  She said that the veteran cycled from being 
depressed to manic, had a wandering nature and, when manic, 
usually wanted to get away.  He was married six times.  The 
veteran gave a history of difficulty adjusting to service and 
said he found it very stressful to serve aboard ship.  He 
became paranoid.  He said he was hospitalized and diagnosed 
with schizophrenia.  The veteran said he was treated (in 
service, apparently) at a VA hospital in San Diego and, after 
his hospital release, served for another year.  It was noted 
he had a history of leaving without authorization and that 
the military wanted him to remain in service longer but he 
wanted to get out and was discharged with an honorable 
discharge.  He said he returned to Arkansas and initially got 
into the VA system in 1974 or 1975 with numerous 
hospitalizations including treatment for alcoholism on two 
occasions.  He was recently in a VA inpatient dual diagnosis 
program and was in a bipolar support group.  His primary 
substance of choice was alcohol.  Dr. P.G. opined that the 
veteran presented with classic signs of bipolar disorder with 
a long history, starting at age 18, after a year of being in 
service.  She said it was in the military that he developed 
psychosis and was unable to maintain stability since then.  
The diagnoses include bipolar disorder and alcohol 
dependency, in remission.  Dr. P.G. noted that the veteran 
developed a psychosis while in service, was treated on an 
inpatient basis, released and then returned to duty.  She 
said he had another episode, got out of service and was 
hospitalized by VA repeatedly.  

In four July and August 2000 written statements, the 
veteran's friends and family said the veteran was in good 
health prior to entering service and completely changed after 
his military service.  

In a February 2001 written statement, Dr. P.G. said she 
examined "additional records" regarding the veteran.  Upon 
review of the "recent medical records and transcriptions", 
it was her clinical opinion that the onset of the veteran's 
current psychiatric diagnosis was in service.  Dr. P.G. said 
symptoms described in his medical records from service, and 
his early VA treatment, were compatible and consistent with a 
diagnosis of bipolar disorder and that his age and substance 
use complicated a more definitive diagnosis at an earlier 
time.  Dr. P.G. said that bipolar disorder was initially 
diagnosed in July 1987 by a VA physician but noted that the 
diagnosis apparently was made before then, since that was a 
continuation of treatment. According to the psychologist, 
when initially evaluated in 1974, the veteran had paranoid 
ideations, a recent history of multiple ideas of reference 
and fearfulness with a tendency to become overly delusional 
under stress.  In her opinion, the veteran "possibly" had a 
predisposition toward developing a mental disorder.  That 
predisposition combined with the stress of his experience 
aboard ship "possibly exacerbated" the manifestation of 
this mental disorder.  Dr. P.G. said that while definitive 
basis for the etiology of this condition could not be firmly 
established, these were established conditions under which 
such a disorder "may" occur.

In a May 2001 written statement, Dr. P.G. said she reviewed 
the transcript of the veteran's January 2000 personal hearing 
at the RO.  She said that in reviewing the records, it 
clearly appeared as if a psychiatric disorder developed while 
on active duty.  However, she was unable to determine whether 
this was in fact a bipolar disorder.  Dr. P.G. said that the 
veteran appeared to have experienced a psychotic disorder of 
some type with paranoid delusions but was unable to provide a 
more definitive response, noting that absent clinical 
documentation, one cannot make such a retroactive diagnosis.

Pursuant to the Board's September 2002 remand, the veteran 
underwent VA examination in August 2003 by the VA 
psychologist who previously examined him.  According to the 
examination report, the veteran's medical records were 
reviewed.  It was noted that the veteran reported treatment 
in the VA outpatient mental hygiene clinic and said he took 
prescribed medication.  The veteran said he had ups and 
downs, dealt with depression and anxiety, had racing thoughts 
and distrusted people, but was rather vague and did not 
endorse many symptoms often associated with the manic face of 
the bipolar disorder.  He denied any hypersexuality and 
episodes of spending excessive amounts of money.  He denied 
going without sleep but said approximately two years ago he 
wound up going to New Mexico and did not know why.  Several 
times a month, he felt as if his body was floating.  He said 
these episodes lasted four to eight hours.  He had periods of 
low mood when he was depressed and did not want to deal with 
people.  During these times, his hygiene was diminished.  
This lasted two or three days and up to a week and occurred 
three to five times a month.

The veteran denied auditory or visual hallucination and 
believed people wanted to get close to him and use him for 
some reason.  He was married for three years to his seventh 
wife.  He had not worked in fifteen years.  He last drank in 
February of this year and last used drugs in November 2002 
when he used crack cocaine.

On examination, the veteran was observed to be casually 
groomed and was fully cooperative.  Eye contact was minimal.  
Speech was within normal limits and was not pressured in any 
way.  The veteran's mood was euthymic and his affect was 
appropriate.  His thought processes and associations were 
logical and tight and there was no loosening of association 
nor was there any confusion.  There was no gross impairment 
in memory and the veteran was oriented.  He did not complain 
of hallucinations and no delusional material was noted.  
Insight was somewhat limited and judgment was somewhat 
impaired.  The veteran denied current suicidal ideation and 
reported some homicidal ideation but denied any intent.  He 
was considered competent for VA purpose.  The pertinent 
diagnosis was personality disorder, not otherwise specified.

The VA psychologist said that the veteran's medical records 
reflected numerous widely disparate diagnoses since 1974.  
According to the psychological examiner, the veteran was 
sometimes seen as having a schizophrenic spectrum disorder, 
other times was seen having a mood disorder and, at other 
times, was seen having a personality disorder.  The VA 
psychologist said that current examination findings failed to 
reflect any evidence that the veteran had a schizophrenic 
spectrum disorder at any time.  The veteran denied 
hallucination and the psychologist found insufficient 
evidence in the medical records to believe he had a 
schizophrenic disorder anytime between 1973 and 1974.  The VA 
psychologist said the question of a mood disorder was more 
complicated because of the veteran's extensive history of 
substance abuse.  The veteran carried a current diagnosis of 
a mood disorder, but did not report symptoms that were 
usually reported by individuals with mood disorders and the 
psychologist found insufficient evidence based on current 
examination findings to warrant a diagnosis of mood disorder.  

According to the VA psychologist, the veteran's presentation 
was more consistent with that of an individual with a 
longstanding personality disorder and a substance abuse 
problem.  The VA psychologist believed that the veteran's 
current psychiatric problems were related to the same 
psychological problems noted in 1974 and suspected that the 
current psychiatric disorder preexisted the veteran's 
military service.  The VA psychologist said that the 
veteran's symptoms waxed and waned over the years and 
fluctuated with his drug use.

At his March 2004 Board hearing, and at his January 2000 
personal hearing at the RO, the veteran testified that he was 
not treated for a psychiatric disorder prior to entering 
service.  He denied having problems in boot camp and said he 
became paranoid after being assigned to an ammunition ship.  
The veteran said he was hospitalized twice for psychiatric 
problems in service, that he was diagnosed with schizophrenia 
and he was treated with prescribed medication.  At his Board 
hearing, the veteran testified he was initially treated for 
his psychiatric disorder at the North Little Rock VA Hospital 
in 1974.  Currently, he experienced problems with nerves and 
depression.  The veteran's wife, to whom he was married for 
nearly four years, said he experienced mood swings, 
nervousness and sleep difficulty.

II.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court stated that, 
under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2000 statement of 
the case (SOC), and March and May 2000 and November 2003 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2003 SSOC 
contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  In this regard, while the veteran stated 
during a March 2004 Board hearing that he believed he first 
received psychiatric treatment at the Little Rock VA hospital 
in 1974, the record does not substantiate this.  On his 
initial application for benefits in October 1980, the veteran 
reported that he was hospitalized for a nervous condition at 
the North Little Rock VAMC in August 1980.  He reported this 
information in response to the question as to whether he had 
ever been hospitalized.  In October 1980, the RO requested 
admission, VA hospital reports and outpatient treatment 
reports from the North Little Rock VAMC.  In response to the 
request, the RO received a VA hospital summary covering the 
period of August 1980 to October 1980.  This summary revealed 
that in November 1974, the veteran was actually treated for 
drug dependency and not for a psychiatric disorder.  A close 
examination of the claims file clearly reveals that all 
relevant and pertinent evidence has been associated with the 
claims file.  

Given the foregoing, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.	Legal Analysis

According to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  The General Counsel of VA has noted, 
however, in a precedential opinion, that if, during service, 
superimposed disease or injury does occur, service connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90 (1990).  Service connection may also be granted for 
aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002). Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306 
(2003), which provides that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, is not inconsistent with 38 U.S.C.A. § 1111, 
and properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The veteran seeks service connection for a psychiatric 
disorder, to include bipolar disorder.  

In this case, the veteran's service medical records 
demonstrate that at the time he was examined for entrance 
into service in February 1973, a psychiatric abnormality was 
not reported and he was found qualified for active service.  
While various VA and non-VA medical examiners have speculated 
that the veteran's psychiatric problem pre-existed his 
enlistment into active military service, there is no 
objective clinical evidence to rebut the presumption of the 
veteran's psychiatric soundness at the time he entered 
military service. 

The veteran has contended that service connection should be 
granted for a psychiatric disorder.  Although the evidence 
shows that the veteran has been variously diagnosed with 
personality disorder, bipolar disorder, and substance abuse, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
personality disorder was the final clinical diagnosis at the 
time of the June 1974 Medical Board report when the veteran 
was recommended for separation from service.  As noted above, 
a personality disorder, is not considered a disease or injury 
within the meaning of VA laws and regulations and is not 
subject to service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2002); Winn v. Brown, supra.

The first postservice report concerning a psychiatric 
disorder is a 1980 VA hospitalization summary.  The summary 
reflects the veteran's history of being diagnosed with 
possible paranoid state in a paranoid personality, in 1979, 
several years after the his separation from service.  

Furthermore, two VA psychiatrists (who examined the veteran 
in June 1983 and July 1990) and a VA psychologist (who 
examined the veteran in January 1989, April 1991, June 1992 
and August 2003) reviewed the veteran's medical records and 
concluded that he had a personality disorder and attributed 
much of the veteran's symptomatology to a long history of 
substance abuse.

In support of his contentions, the veteran points to Dr. 
P.G.'s April 2000 and February and May 2001 written 
statements.  However, the psychologist's April 2000 report is 
based on a history provided by the veteran that inaccurately 
indicates he was initially treated for schizophrenia in 
service, released and served for another year and that the 
military wanted him to remain in service but he wanted to get 
out of service.  Nevertheless, as detailed above, the June 
1974 Medical Board report does not support this version of 
the veteran's active service record.  See e.g., Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  (A medical opinion based 
upon an inaccurate factual premise is not probative.).

Moreover, the record reflects that in her February and May 
2001 written statements, Dr. P.G. does little more than 
speculate that the veteran "possibly had a predisposition 
toward developing a mental disorder" and that his experience 
of being aboard ship "possibly exacerbated" his psychiatric 
disorder.  Dr. P.G. said that a definitive diagnosis as to 
the etiology of the condition could not be firmly 
established.  Service connection may not, however, be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in 
cause of death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause"), aff'd 217 F.3d 
854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim).

See also Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).

In fact, in her May 2001 written statement, Dr. P.G. said 
that she was unable to determine whether the veteran had a 
bipolar disorder in service.  She said that absent clinical 
documentation, one cannot make such a retroactive diagnosis.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. at 461.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA psychologist who examined the veteran on 
four separate occasions and most recently in August 2003.  
That psychologist had the opportunity to completely review 
the veteran's medical history and records.  The examiner 
explained the veteran's initial symptoms. presented a 
complete psychological examination report, and found no 
evidence of an acquired psychiatric disorder, including 
schizophrenia or bipolar disorder.

Even noting that the most recent VA examiner opined that the 
veteran's current psychiatric problems are related to the 
same psychological problems noted in 1974 that the medical 
specialist said preexisted service, upon careful review of 
the entire examination report, the Board believes it is clear 
that the psychologist ruled out any reasonable probability 
that the veteran's current psychiatric disability was due to 
service.  Among the observations and statements that buttress 
this conclusion are "did not endorse many symptoms often 
associated with the manic face of the bipolar disorder", 
"denied auditory or visual hallucination at present or by 
history, "[the veteran] did not report symptoms that are 
usually reported by individuals with mood disorders" and "I 
did not find sufficient evidence on today[']s examination to 
warrant the diagnosis of mood disorder". Thus, the Board 
finds that the VA physician's opinion does not, in any way, 
denote equipoise as to the medical evidence, and that overall 
import of her opinion is unequivocally against the theory of 
the claim.

As to the other physicians who reported the veteran's onset 
of bipolar in service, that fact alone is of no meaningful 
consequence in the context of this claim.  Such statements 
merely relate a fact, the alleged timing of the veteran's 
complaints.  They do not identify any specific disability 
related to service.  Furthermore, the record is devoid of a 
current medical professional opinion that the veteran 
incurred a diagnosed psychiatric disorder in service.  
Rather, the record is replete with references to the 
veteran's alcohol and narcotic-seeking behavior, including 
his February 1974 treatment in service and post-service VA 
treatment for detoxification, as well as subsequent notations 
in the records when he was seen for other problems.  In fact, 
the August 2003 VA psychologist noted that the veteran last 
used cocaine as recently as November 2002 and drank alcohol 
as recently as in February 2003.

In support of his claim, the veteran may point to the opinion 
of Dr. P.G. in February 2001 who said the veteran " possibly" 
had a predisposition toward developing a mental disorder and 
that predisposition combined with the stress of his 
experience aboard ship "possibly exacerbated" the 
manifestation of his mental disorder and noted that while a 
definitive basis for the etiology of the veteran's condition 
could not be firmly established, there were "established 
conditions" under which such a disorder "may" occur.  
Although, on initial review, the February 2001 statement 
appears to support the veteran's claim, a close reading shows 
that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
a psychiatric disorder originated in service.  The examiner 
did not address any specific residual effects regarding the 
1974 treatment.  She did not factually establish or explain 
the sequence of medical causation using the facts applicable 
in the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The medical evidence clearly demonstrates that the veteran 
does not have a diagnosed psychiatric disorder due to his 
period of military service.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his alleged psychiatric disorder.  Such evidence, however, 
is not sufficient to establish entitlement to the claimed 
benefit.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony...is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen, supra. 
See also Espirtu v. Derwinski, 2 Vet. App. at 492; Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent medical evidence of record to support 
our conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hattlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
medical evidence in this case has been extensively 
documented, as set forth above.  Clearly, the record is 
devoid of probative medical evidence sufficient to support 
the veteran's contention that he incurred any a psychiatric 
disability, to include bipolar disorder, as a result his 
period of active military service.  Accordingly, it is the 
Board's conclusion that the competent and probative evidence 
of record is against the veteran's claim.

In summary, service connection must be denied for a 
psychiatric disorder, to include bipolar disorder.  In 
reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine. We are sympathetic with the veteran's 
assertions, and understand his concerns, but the competent 
medical evidence of record does not place his claim in 
relative equipoise.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, to include bipolar disorder, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



